Order entered January 6, 2021




                                     In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                              No. 05-20-00695-CV

         IN THE INTEREST OF J.N., L.N., K.N., M.N., CHILDREN

              On Appeal from the 302nd Judicial District Court
                           Dallas County, Texas
                   Trial Court Cause No. DF-17-19715

                                    ORDER

      Before the Court is appellee’s January 4, 2021 motion to extend time to file

his brief. We GRANT the motion and ORDER the brief be filed no later than

January 15, 2021.


                                            /s/   ERIN A. NOWELL
                                                  JUSTICE